     Case 4:14-cv-00457 Document 107 Filed on 01/06/21 in TXSD Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


 ARKANSAS TEACHER RETIREMENT
 SYSTEM, et al.,

                        Plaintiffs,                     MDL No. 10-MD-2185

            -v.-                                        Civil Action No. 4:14-cv-00457

 BP P.L.C.; et al.,

                        Defendants.


           STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiffs Arkansas Teacher

Retirement System, Employees’ Retirement System of the State of Hawaii, and Illinois

Municipal Retirement Fund (collectively, the “Plaintiffs”), and Defendants BP, p.l.c., BP

America, Inc., BP Exploration & Production, Inc., Robert W. Dudley, Anthony B. Hayward,

Andrew G. Inglis, Robert Malone, H. Lamar McKay, David Rainey, and Douglas J. Suttles

(collectively, the “Defendants,” and together with Plaintiffs, the “Parties”) by and through their

counsel of record, hereby stipulate as follows:

       WHEREAS, the Parties have reached an agreement to settle Plaintiffs’ claims against

Defendants in this action;

       NOW, THEREFORE, it is hereby stipulated that Plaintiffs’ claims against Defendants in

this action are dismissed with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1), and each party shall

bear its own costs and attorneys’ fees.
     Case 4:14-cv-00457 Document 107 Filed on 01/06/21 in TXSD Page 2 of 5




Dated:   January 6, 2021

LABATON SCHAROW LLP                            HUNTON ANDREWS KURTH LLP

      /s/ Thomas A. Dubbs
By: ____________________                      By: ________________________
                                                    /s/ Thomas W. Taylor   ___
Thomas A. Dubbs (pro hac vice)                Thomas W. Taylor
tdubbs@labaton.com                            Texas State Bar No. 19723875
Eric J. Belfi (pro hac vice)                  S.D. Tex. Bar No. 3906
ebelfi@labaton.com                            600 Travis, Suite 4200
Mark S. Willis (pro hac vice)                 Houston, Texas 77002
mwillis@labaton.com                           (713) 220-4200
Thomas G. Hoffman, Jr. (pro hac vice)         (713) 220-4285 (fax)
thoffman@labaton.com                          ttaylor@huntonak.com
140 Broadway
New York, New York 10005                       Attorney-in-Charge for Defendants
(212) 907-0700                                 (other than David Rainey)
(212) 818-0477 (fax)
                                               SULLIVAN & CROMWELL LLP
Attorneys for Plaintiffs Arkansas Teacher      Richard C. Pepperman, II (pro hac vice)
Retirement System, Employees’ Retirement       Marc De Leeuw (pro hac vice)
System of the State of Hawaii, and Illinois    125 Broad Street
Municipal Retirement Fund                      New York, New York 10004
                                               Telephone: (212) 558-4000
MASHAYEKH & CHARGOIS, P.C.                     peppermanr@sullcrom.com
Damon J. Chargois                              deleeuwm@sullcrom.com
One Riverway, Suite 1700
Houston, Texas 77056                           Amanda F. Davidoff (pro hac vice)
(713) 840-6313                                 1700 New York Avenue, N.W.
                                               Washington, D.C. 20006
Local Counsel for Plaintiffs Arkansas          Telephone: (202) 956-7500
Teachers Retirement System, Employees’         davidoffa@sullcrom.com
Retirement System of the State of Hawaii,
and Illinois Municipal Retirement Fund         Attorneys for Defendants
                                               (other than David Rainey)




                                              - 2-
Case 4:14-cv-00457 Document 107 Filed on 01/06/21 in TXSD Page 3 of 5




                                 PAUL, WEISS, RIFKIND, WHARTON &
                                 GARRISON LLP
                                 Theodore V. Wells, Jr. (pro hac vice)
                                 Jaren Janghorbani (pro hac vice)
                                 Alexia D. Korberg (pro hac vice)
                                 1285 Avenue of the Americas
                                 New York, NY 10019
                                 (212) 373-3089
                                 (212) 492-0089 (Fax)

                                 Attorney for Defendant Douglas J. Suttles

                                 COOLEY GODWARD KRONISH LLP
                                 Kathleen Goodhart (pro hac vice)
                                 101 California Street
                                 5th Floor
                                 San Francisco, CA 94111-5800
                                 (415) 693 2000
                                 (415) 693 2222 (Fax)

                                 Attorney for Defendant Andrew G. Inglis

                                 STEPTOE & JOHNSON LLP
                                 Patrick F. Linehan (pro hac vice)
                                 Reid H. Weingarten (pro hac vice)
                                 Brian M. Heberlig (pro hac vice)
                                 1330 Connecticut Avenue, NW
                                 Washington, DC 20036
                                 Telephone: (202) 429-3000

                                 Attorneys for Defendant David Rainey




                                - 3-
     Case 4:14-cv-00457 Document 107 Filed on 01/06/21 in TXSD Page 4 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 ARKANSAS TEACHER RETIREMENT
 SYSTEM, et al.,

                         Plaintiffs,                   MDL No. 10-MD-2185

              -v.-                                     Civil Action No. 4:14-cv-00457

 BP P.L.C.; et al.,

                         Defendants.


                                       ORDER OF DISMISSAL

          BE IT REMEMBERED on this day there was presented to the Court the Stipulation of

Voluntary Dismissal with Prejudice filed by Plaintiffs Arkansas Teacher Retirement System,

Employees’ Retirement System of the State of Hawaii, and Illinois Municipal Retirement Fund

(collectively, the “Plaintiffs”), and Defendants BP, p.l.c., BP America, Inc., BP Exploration &

Production, Inc., Robert W. Dudley, Anthony B. Hayward, Andrew G. Inglis, Robert Malone, H.

Lamar McKay, David Rainey, and Douglas J. Suttles (collectively, the “Defendants”) in the

above-referenced action, and after consideration of the same, the Court enters the following

orders:

          IT IS ORDERED that the Stipulation of Voluntary Dismissal with Prejudice is

GRANTED in all respects and Plaintiffs’ claims against Defendants in this action are hereby

DISMISSED with prejudice.
    Case 4:14-cv-00457 Document 107 Filed on 01/06/21 in TXSD Page 5 of 5




        IT IS FINALLY ORDERED that all costs are adjusted against the party incurring the

same.

SIGNED this the ___ day of ________________________ in Houston, Texas.



                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE




                                             -5-
